COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00111-CR

CALVIN JAMAL LAKES                                                    APPELLANT

                                          V.

THE STATE OF TEXAS                                                         STATE

                                       ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1287004W

                                       ----------

                             MEMORANDUM OPINION 1

                                       ----------

      Appellant Calvin Jamal Lakes appeals from his five-year sentence imposed

after his deferred adjudication community supervision was revoked and he was

adjudged guilty of burglary of a habitation. Because Lakes forfeited any complaint

regarding his sentence, we affirm the trial court’s judgment.

      On July 6, 2012, Lakes pleaded guilty to burglary of a habitation. The trial

court under a plea-bargain agreement deferred adjudicating Lakes’s guilt and placed

him on community supervision for five years. See Tex. Code Crim. Proc. Ann. art.

      1
       See Tex. R. App. P. 47.4.
42.12, § 5(a) (West Supp. 2014).       Several conditions were placed on Lakes’s

community supervision two of which were payment of certain fees, fines, and costs

and reporting to his assigned community-supervision officer monthly. See id. art.

42.12, § 11. On May 31, 2013, the State filed a petition to proceed to adjudication

because Lakes repeatedly failed to pay his supervision fees and failed to regularly

report to his community-supervision officer.     On June 26, 2013, the trial court

modified Lakes’s community supervision, requiring Lakes to submit to the

supervision of the supervision-with-immediate-enforcement court (SWIFT court)

because he was “headed for probation revocation.” The trial court then granted the

State’s motion to dismiss the petition based on the amended terms.

      The SWIFT court periodically ordered Lakes to serve brief periods of time—

ranging from two to thirty days—in the Tarrant County Jail. On January 24, 2014,

the SWIFT court discharged Lakes “for program violations” and returned his

supervision to the trial court. The trial court issued a warrant for Lakes’s arrest for

violating the terms of his community supervision by using drugs and for failing to

appear in court. On February 6, 2014, the State filed a second petition to proceed to

adjudication, alleging that Lakes failed to identify himself to a peace officer

attempting to serve an arrest warrant and that Lakes had been discharged from the

SWIFT court in violation of the terms of his community supervision. Lakes pleaded

true to both violation allegations without the benefit of a plea-bargain agreement.

The trial court adjudged Lakes guilty of burglary of a habitation, revoked his

community supervision, and sentenced him to five years’ confinement. See id. art.

42.12, § 5(b).

                                          2
      Lakes now argues on appeal that his sentence was disproportionate to the

severity of the violations given his addiction issues and was cruel and unusual.

Lakes concedes that the sentence given by the trial court was within the range of

possible punishment. Lakes did not object to the trial court’s imposition of sentence

at the time it was imposed 2 or file a motion for new trial arguing that his sentence

was disproportionate and unconstitutional. Thus, he has forfeited any error arising

from his sentence. 3 See Tex. R. App. P. 33.1(a)(1)(A); Hicks v. State, 415 SW.3d

587, 588 (Tex. App.—Fort Worth 2013, no pet.). We overrule Lakes’s sole point and

affirm the trial court’s judgment. See Tex. R. App. P. 43.2(a).



                                                     /s/ Lee Gabriel

                                                     LEE GABRIEL
                                                     JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 20, 2014




      2
       Lakes did not request that the court reporter make a record of the revocation
hearing. See Tex. Gov’t Code Ann. § 52.046 (West 2013); Tex. R. App. P. 13.1(a).
      3
       Even if properly preserved, this argument would have no merit because the
sentence was within the range of applicable punishments and was not grossly
disproportionate to the gravity of the initial offense to which Lakes pleaded guilty—
burglary of a habitation. See, e.g., Lawrence v. State, 420 S.W.3d 329, 333 (Tex.
App.—Fort Worth 2014, pet. ref’d).


                                          3